Citation Nr: 0517212	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  02-11 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for degenerative joint 
disease of the elbows, knees, and ankles.  

3.  Entitlement to service connection for bilateral flat 
feet.  

4.  Entitlement to service connection for pseudofolliculitis 
barbae of the face and back of the neck.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty from November 1987 to September 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The record shows that, prior to the RO's certification and 
forwarding of the veteran's appeal to the Board, his service 
medical records had not been obtained, despite repeated 
requests for them from the National Personnel Records Center.  
However, in November 2004, after the case had been 
transferred to the Board, the RO forwarded the veteran's 
service medical records to the Board.  

Clearly, the RO has not had an opportunity to review the 
service medical records in conjunction with the veteran's 
claims.  Further, his representative has requested that the 
case be Remanded to the RO for that purpose.  The Board finds 
that it would be prejudicial to the veteran for the Board to 
proceed with final appellate consideration of his appeal at 
this time.  


Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for the claimed disorders 
since October 2002.  With any needed 
signed releases, the RO should then 
request copies of the records of all 
treatment identified by the veteran.  All 
records obtained should be associated 
with the claims file.  

2.  After reviewing the service medical 
records, the RO should schedule the 
veteran for any examinations indicated by 
that evidence, in compliance with the 
Veterans Claims Assistance Act of 2000 
(VCAA).  

3.  Upon completion of the requested 
actions, the RO should again consider the 
veteran's claims, considering all of the 
evidence of record, including the 
recently-obtained service medical 
records.  If any action taken remains 
adverse to the veteran, the RO should 
furnish him and his accredited 
representative with a supplemental 
statement of the case and they should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



